            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 1 of 20




 1   KLAUS H. HAMM (SBN 224905)
     klaus.hamm@klarquist.com
 2   J. CHRISTOPHER CARRAWAY (pro hac vice)
     chris.carraway@klarquist.com
 3
     KLARQUIST SPARKMAN, LLP
 4   121 S.W. Salmon Street, Suite 1600
     Portland, Oregon 97204
 5   Telephone: (503) 595-5300
     Facsimile: (503) 595-5301
 6
     Attorneys for Defendants
 7
     SAP AMERICA, INC. and HP INC.
 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10
                                      OAKLAND DIVISION
11

12   BIG BABOON, INC.,                       Case No. 4:17-cv-02082-HSG
13
                  Plaintiff,                 DEFENDANT SAP AMERICA, INC.’S
14                                           NOTICE OF MOTION AND MOTION
           v.                                TO COMPEL DISCOVERY IN AID OF
15
                                             JUDGMENT
16   SAP AMERICA, INC., et al.,
                                             Hearing Date: June 4, 2020
17                Defendants.                Time: 2:00 p.m.
                                             Courtroom: Courtroom 2, 4th Floor, or to be
18                                           determined for teleconference appearance.
19                                           Judge: Hon. Haywood S. Gilliam, Jr.

20

21

22

23

24

25

26

27

28
              Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 2 of 20




 1                                                   TABLE OF CONTENTS
 2                                                                                                                                      Page
 3
     NOTICE OF MOTION AND MOTION ........................................................................................ 1
 4
     STATEMENT OF RELIEF REQUESTED .................................................................................... 1
 5
     MEMORANDUM OF POINTS AND AUTHORITIES ................................................................ 2
 6
     I.       INTRODUCTION .............................................................................................................. 2
 7
     II.      BACKGROUND ................................................................................................................ 3
 8
              A.        The Attorneys’ Fees Judgment ............................................................................... 3
 9

10            B.        SAP’s Efforts To Obtain Discovery In Aid And Execution Of Judgment ............. 3

11   III.     ARGUMENT ...................................................................................................................... 4

12            A.        Background Law ..................................................................................................... 4

13            B.        SAP’s Rule 69 Discovery Is Procedurally Proper .................................................. 5
14            C.        Big Baboon Has Waived Its Objections To SAP’s Discovery Requests ................ 7
15            D.        Big Baboon Must Fully Respond To SAP’s Interrogatories .................................. 8
16
              E.        Big Baboon Must Fully Respond To SAP’s Requests For Production And
17                      Produce All Responsive Documents and Electronically Stored Information ....... 12

18   IV.      CONCLUSION ................................................................................................................. 17

19

20

21

22

23

24

25

26

27

28   DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                                                               i
                 Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 3 of 20




 1                                                    TABLE OF AUTHORITIES
 2                                                                                                                                        Page(s)
 3   Cases

 4   Berry v. Hawaiian Exp. Serv., Inc.,
       2007 WL 2332386 (D. Haw. Aug. 10, 2007) ......................................................................... 6, 7
 5
     Brown v. Sperber-Porter,
 6     2017 WL 10409840 (D. Ariz. Nov. 6, 2017) .................................................................... passim
 7
     Ennova Research SRL v. BeeBell Inc.,
 8     2019 WL 367268 (N.D. Cal. Jan. 30, 2019) ..................................................................... passim

 9   Johnson v. Storix, Inc.,
       2017 WL 2779265 (S.D. Cal. June 27, 2017) ............................................................................ 6
10
     Lam v. City & Cty. of San Francisco,
11     2015 WL 4498747 (N.D. Cal. July 23, 2015) ............................................................................ 7
12   Leuzinger v. Cty. of Lake,
13     253 F.R.D. 469 (N.D. Cal. 2008) ............................................................................................... 6

14   Republic of Argentina v. NML Capital, Ltd.,
       573 U.S. 134 (2014) ................................................................................................................... 5
15
     Richmark Corp. v. Timber Falling Consultants,
16      959 F.2d 1468 (9th Cir. 1992) .................................................................................................... 7
17   United States v. Woods,
       2010 WL 11549130 (E.D.N.C. Sept. 7, 2010) ....................................................................... 6, 7
18

19   Rules

20   Fed. R. Civ. P. 33 ............................................................................................................................ 7

21   Fed. R. Civ. P. 34 ............................................................................................................................ 7

22   Fed. R. Civ. P. 62 ................................................................................................................ 3, 4, 5, 6
23   Fed. R. Civ. P. 69 ................................................................................................................... passim
24

25

26

27

28   DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                                                                     ii
             Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 4 of 20




 1                                NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that on June 4, 2020, at 2:00 p.m., or as soon thereafter as it
 4   may be heard, in Courtroom 2, 4th Floor, United States District Court for the Northern District of
 5   California, Oakland Division, located at 1301 Clay Street, Oakland, CA 94612, Defendant SAP
 6   America, Inc. (“SAP”) will and hereby does move for an order compelling plaintiff Big Baboon,
 7   Inc. (“Big Baboon”) to respond fully to Interrogatories Nos. 2, 3, 7 and 11 from SAP’s First Set
 8   Of Post-Judgment Interrogatories, and to respond fully to Request Nos. 1, 2, 6, 8, 9, 12, and 14
 9   from SAP’s First Set Of Post-Judgment Requests For Production, including producing all
10   documents and electronically stored information responsive thereto, as detailed and outlined
11   below in the supporting memorandum.
12          This Motion is based on this notice of motion and supporting memorandum of points and
13   authorities; the supporting Declaration of Klaus H. Hamm and exhibits attached thereto; and any
14   written and oral argument and authorities that are presented at or before the time this Motion is
15   taken under submission by the Court.
16                               STATEMENT OF RELIEF REQUESTED
17          SAP requests an order compelling Big Baboon to complete the following within five
18   business days:
19          1.        Respond fully and accurately to Interrogatories Nos. 2, 3, 7 and 11 from SAP’s
20                    First Set Of Post-Judgment Interrogatories, and provide verifications under oath
21                    thereto.
22          2.        Respond fully and accurately to Request Nos. 1, 2, 6, 8, 9, 12, and 14 from SAP’s
23                    First Set Of Post-Judgment Requests For Production.
24          3.        Produce all documents and electronically stored information within its possession,
25                    custody or control that are responsive to Request Nos. 1, 2, 6, 8, 9, 12, and 14
26                    from SAP’s First Set Of Post-Judgment Requests For Production.
27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                          1
             Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 5 of 20




 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.     INTRODUCTION
 3          SAP moves to compel Big Baboon to respond to discovery served pursuant to Fed. R.
 4   Civ. P. 69(a)(2) in aid and execution of this Court’s $190,000 attorneys’ fees judgment, which
 5   Big Baboon has neither paid nor secured with a supersedeas bond even though the judgment
 6   issued more than six months ago. SAP seeks discovery about Big Baboon’s finances to
 7   determine possible sources for collecting the judgment from Big Baboon, and about Big
 8   Baboon’s corporate identity to determine whether Big Baboon has an alter ego from whom SAP
 9   possibly could collect the judgment. In response, Big Baboon has produced only five pages of
10   documents, and little other information. Among other things, it refuses to produce its bank
11   statements or even its bank account number, its tax returns, and its shareholder information. 1
12          SAP served the interrogatories and requests for production more than five months ago, on
13   December 4, 2019, and has negotiated since then to obtain the requested information. SAP has
14   granted Big Baboon extensions, premised on Big Baboon’s assurances it would respond to the
15   discovery. In the process, SAP has responded to Big Baboon’s procedural arguments that the
16   discovery requests are premature with unchallenged, on-point case law, yet Big Baboon
17   continues to stand by its arguments.
18          In short, Big Baboon refuses to provide discovery that is plainly required. SAP has gone
19   to considerable effort and expense to pursue this discovery, but has not been successful. The
20   Court’s intervention is needed. SAP respectfully requests the Court to order Big Baboon to fully
21   respond within five business days to SAP’s interrogatories and to produce all documents in its
22   possession, custody or control that are responsive to SAP’s document requests.
23

24   1
       SAP America’s First Set Of Post-Judgment Interrogatories To Big Baboon, Inc. (Nos. 1–12) is
     Exhibit A. SAP America’s First Set Of Post-Judgment Requests For Production To Big Baboon,
25   Inc. (Nos. 1–15) is Exhibit B. Answers And Objections to SAP America’s First Set Of Post-
     Judgment Interrogatories To Big Baboon, Inc. (Nos. 1–12) is Exhibit C. Answers To SAP
26   America’s First Set Of Post-Judgment Requests For Production To Big Baboon, Inc. (Nos. 1–15)
     is Exhibit D. Big Baboon’s document production is Exhibit E. All exhibits cited in this brief are
27   attached to the Declaration of Klaus H. Hamm, filed herewith.
28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                        2
             Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 6 of 20




 1   II.     BACKGROUND
 2           A.     The Attorneys’ Fees Judgment
 3           Following its grant of summary judgment against Big Baboon’s claims, on October 11,
 4   2019, the Court adopted Magistrate Laporte’s report and recommendation that this action was an
 5   “exceptional case,” and ordered Big Baboon to pay a portion of SAP’s attorneys’ fees and costs,
 6   totaling $189,675.70. (ECF No. 106.) Big Baboon has appealed both the summary judgment and
 7   the fee award, and those appeals remain pending before the Federal Circuit. (ECF Nos. 109,
 8   111.) Big Baboon has not paid any of the attorneys’ fee judgment, or posted a supersedeas bond
 9   pending appeal.
10           B.     SAP’s Efforts To Obtain Discovery In Aid And Execution Of Judgment
11           Under Fed. R. Civ. P. 62(a), execution of the Court’s October 11, 2019 attorneys’ fee
12   judgment and efforts to enforce it were automatically stayed for 30 days, until November 11,
13   2019.
14           On November 1, 2019, SAP asked Big Baboon either to pay the judgment or post a
15   supersedeas bond by the November 11, 2019 expiration of the 30-day automatic stay. SAP
16   informed Big Baboon that if it did neither, then SAP would serve discovery under Rule 69 in aid
17   of execution of judgment. (Ex. F.)
18           On November 11, 2019, Big Baboon informed SAP that it did not have to post a bond or
19   pay the attorneys’ fees judgment while its appeal was pending, taking the position that the
20   district court’s “order granting attorneys’ fees is not a ‘judgment’” under California state law and
21   therefore no bond is required to stay its execution. (Ex. G at 7–8.)
22           On December 4, 2019, SAP provided Big Baboon with case law showing that federal law
23   applies to the timing of enforcing the attorneys’ fees judgment and that under federal law the
24   judgment is immediately enforceable in the absence of a supersedeas bond posted by Big
25   Baboon, despite the pendency of an appeal. (Id. at 6–7.) Big Baboon also served the
26   interrogatories and requests for production currently at issue. (Exs. A–B.)
27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                         3
              Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 7 of 20




 1            On January 3, 2020, the thirty-day deadline for discovery responses passed without Big
 2   Baboon serving objections or responses.
 3            On January 8, 2020, counsel for SAP and Big Baboon conferred, with Big Baboon’s
 4   counsel repeating the argument SAP had refuted, that SAP’s discovery requests aimed at
 5   enforcing the judgment were “premature and unnecessary prior to the resolution of the
 6   underlying appeal of the merits.” (Ex. G at 2–3.) It also raised the possibility that the discovery
 7   requests are premature because a lien is required before taking Rule 69 discovery. (Id. at 3–4.)
 8   SAP’s counsel then provided case law showing that this argument also lacked merit. (Id.) SAP
 9   also granted Big Baboon an extension until January 26 to provide discovery responses. (Ex. G
10   at 2.)
11            On January 20, 2020, Big Baboon requested an additional extension to February 20, 2020
12   to complete its responses to the discovery. (Id. at 2–3.) On January 23, 2020, Big Baboon stated
13   that it would not have some responsive information available until March 15, 2020. (Id. at 2.)
14            On February 5, 2020, Big Baboon served interrogatory objections and responses and
15   produced two pages of documents. (Exs. C, E at 1–2.) On February 24, 2020, Big Baboon served
16   responses to the requests for production and produced three more pages of documents. (Exs. D, E
17   at 3–5.) Big Baboon did not produce further information on or before March 15, 2020, and has
18   not done so since then either.
19            On March 18, 2020, SAP sent Big Baboon a letter outlining deficiencies in Big Baboon’s
20   interrogatory responses and document production. (Ex. H.) The parties exchanged more
21   correspondence about the discovery and, on April 17, 2020, conducted a subsequent meet and
22   confer. (Ex. I.)
23   III.     ARGUMENT
24            A.        Background Law
25            Rule 62, titled “Stay of Proceedings to Enforce a Judgment,” governs when proceedings
26   to enforce a judgment may be stayed. Under Rule 62(a), execution on a judgment and
27   proceedings to enforce it are automatically stayed for 30 days after a judgment’s entry. Under
28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                            4
             Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 8 of 20




 1   Rule 62(b), a judgment debtor may obtain a further stay by posting a bond and obtaining court
 2   approval.
 3          Rule 69 governs procedure for enforcing a money judgment, and obtaining discovery in
 4   aid of the judgment or execution. Rule 69(a)(1) requires that the procedure for executing a
 5   judgment follows local state law unless there is an applicable federal statute. It states: “The
 6   procedure on execution—and in proceedings supplementary to and in aid of judgment or
 7   execution—must accord with the procedure of the state where the court is located, but a federal
 8   statute governs to the extent it applies.” Rule 69(a)(2) provides that a judgment creditor may seek
 9   discovery in aid of judgment or execution under either federal or local state law procedure. It
10   states: “In aid of the judgment or execution, the judgment creditor . . . may obtain discovery from
11   any person—including the judgment debtor—as provided in these rules or by the procedure of
12   the state where the court is located.”
13          Rule 69(a)(2) discovery is “quite permissive.” Republic of Argentina v. NML Capital,
14   Ltd., 573 U.S. 134, 138–39 (2014). A judgment creditor may “make a broad inquiry to discover
15   hidden or concealed assets of the judgment debtor,” and the “presumption should be in favor of
16   full discovery of any matters arguably related to the [creditor’s] efforts to trace [the debtor’s]
17   assets and otherwise to enforce the judgment.” Brown v. Sperber-Porter, No. CV-16-02801-
18   PHX-SRB, 2017 WL 10409840, at *1 (D. Ariz. Nov. 6, 2017) (alterations in original; citations
19   omitted).
20          B.      SAP’s Rule 69 Discovery Is Procedurally Proper
21          During the course of the parties’ discussions about SAP’s discovery requests, Big
22   Baboon has repeated two erroneous arguments that the requests are premature.
23          First, Big Baboon argues incorrectly that purported California state law barring
24   enforcement of an attorneys’ fees judgment pending appeal applies, even if the judgment debtor
25   has not posted a bond. In reality, federal law and not state law applies, and federal law permits
26   enforcement of an attorneys’ fees judgment pending appeal when the judgment debtor has not
27   posted a bond. Although Rule 69(a) permits the application of state law in some circumstances, it
28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                           5
             Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 9 of 20




 1   requires that “a federal statute governs to the extent it applies” to the procedure for executing a
 2   judgment. Rule 62 has the “force and effect” of a federal statute, and it “specifically sets forth
 3   the conditions by which a stay [of a judgment] may be had pending appeal.” Johnson v. Storix,
 4   Inc., No. 3:14-CV-1873-H-BLM, 2017 WL 2779265, at *2-3 (S.D. Cal. June 27, 2017); see also
 5   Leuzinger v. Cty. of Lake, 253 F.R.D. 469, 475-76 (N.D. Cal. 2008). In particular, Rule 62(b)
 6   states that after expiration of the 30-day automatic stay on enforcing a judgment, the judgment
 7   debtor may obtain a stay of judgment execution “by providing a bond or other security . . . when
 8   the court approves the bond or other security.” See also Johnson, 2017 WL 2779265 at *2
 9   (“Pursuant to Rule 62(d) 2 and the orders issued by this Court and the Ninth Circuit, Johnson
10   must post a supersedeas bond in order to obtain a stay of execution” of attorneys’ fees judgment
11   despite contrary California law.) 3
12          Second, Big Baboon argues incorrectly that SAP must obtain a lien or institute judgment-
13   collection proceedings before taking Rule 69 discovery. Rule 69 contains no such limitation,
14   either explicitly or implicitly. See United States v. Woods, No. 5:05-CR-00131-FL, 2010 WL
15   11549130, at *4 (E.D.N.C. Sept. 7, 2010) (“Defendant also contends that the government is not
16   entitled to discovery prior to the issuance of a writ of execution pursuant to Rule 69 of the
17   Federal Rules of Civil Procedure. The Court disagrees. The text of Rule 69 does not support this
18   position . . .”); Berry v. Hawaiian Exp. Serv., Inc., No. CIV03-00385 SOM/LEK, 2007 WL
19

20

21

22
     2
      The 2018 amendments to Rule 62 moved the supersedeas bond provisions from Rule 62(d) to
23   Rule 62(b). See Advisory Committee’s Notes on Rule 62.

24   3
      After Big Baboon first argued that SAP could not execute the judgment or pursue related
     discovery while Big Baboon’s appeals were pending, SAP provided it with cites to Johnson and
25   Leuzinger. (Hamm Decl. Ex. G at 7–8.) Big Baboon has not addressed this authority, yet still
     persists in arguing that SAP cannot take discovery related to the attorneys’ fees judgment. (Id. at
26   3; Hamm Decl. Ex. I at 3.)

27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                            6
               Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 10 of 20




 1   2332386, at *3 (D. Haw. Aug. 10, 2007) (“No such writ is required to take discovery under Rule
 2   69 . . . “). 4
 3             Simply put, Big Baboon’s procedural arguments are without merit, SAP has conclusively
 4   rebutted them with unchallenged case law, yet Big Baboon continues to rely on them. By every
 5   indication, Big Baboon is relying on these arguments in bad faith, purely as a delay tactic. The
 6   Court should reject Big Baboon’s arguments, and find that SAP has timely served its discovery
 7   requests.
 8             C.     Big Baboon Has Waived Its Objections To SAP’s Discovery Requests
 9             Under Rule 33(b)(4), “[a]ny ground not stated in a timely objection is waived unless the
10   court, for good cause, excuses the failure.” Courts apply a similar standard to untimely
11   objections to Rule 34 requests for production, as “[i]t is well established that a failure to object to
12   discovery requests within the time required constitutes a waiver of any objection.” Richmark
13   Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992) (addressing requests
14   for production and interrogatories); see also Lam v. City & Cty. of San Francisco, No. 4:10-CV-
15   04641-PJH (LB), 2015 WL 4498747, at *2 (N.D. Cal. July 23, 2015) (“The court finds that the
16   plaintiffs’ failure to timely respond [to requests for production] means that they waived their
17   right to object.”).
18             Big Baboon did not object or otherwise respond to SAP’s discovery requests by the
19   January 3, 2020 deadline for responses. Instead, it gambled on its incorrect procedural argument
20   based on inapplicable state law that the discovery was premature due to its pending appeal,
21   despite SAP having provided it with case law in advance directly refuting that argument. Big
22   Baboon could have hedged by serving objections, but it did not, choosing instead to ignore the
23   deadline completely. As a result, good cause does not exist for allowing Big Baboon to make
24

25   4
       After Big Baboon first argued that SAP could not pursue Rule 69 discovery without first
     instituting formal collection proceedings, SAP provided it with cites to Woods and Berry.
26   (Hamm Decl. Ex. G at 3–4.) Big Baboon has not addressed this authority, yet still persists in
     arguing that SAP should not take discovery related to the attorneys’ fees judgment without first
27   instituting formal collection proceedings. (Ex. I at 3.)
28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                           7
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 11 of 20




 1   untimely objections, and Big Baboon has irrevocably waived all objections to SAP’s discovery
 2   requests.
 3          D.      Big Baboon Must Fully Respond To SAP’s Interrogatories
 4
                    Interrogatory No. 2
 5                  Describe Big Baboon’s bank accounts, including: identify by
                    name, address and telephone number each and every domestic and
 6                  foreign bank and/or financial institution in which Big Baboon has
                    an account or over which it has signatory authority or other such
 7                  control; and provide the account number, type of account, and
                    account balance from January 2015 to present; identify the record
 8
                    owner(s) or title(s) of the account.
 9
                    Answer to Interrogatory No. 2:
10                  Attorney objection: This interrogatory is compound and overbroad.
                    Without waiving said objection, Plaintiff offers the following:
11                  Plaintiff has only one bank account at The Bank of the West.
12                  Plaintiff is in the process of gathering documents to respond to
                    Defendant’s request for production of documents dated December
13                  4, 2019, which contains the information needed to fully respond to
                    this interrogatory question. This answer will be supplemented
14                  when additional information becomes available.
15          Big Baboon’s response to Interrogatory No. 2 is insufficient. Except for stating it has an
16   account at The Bank of the West, the response does not provide the requested information. It
17   does not state whether Big Baboon had other bank accounts between January 2015 and the
18   present. Regarding The Bank of the West account, the response does not provide the bank’s
19   address or telephone number, the account number, the type of account, the account balance from
20   January 2015 to present, or the record owner(s) or title(s) of the account. Although the response
21   states Big Baboon would supplement its response with additional information, it has not done so.
22   Its document production includes a one-page, “Big Baboon Statement Of Assets Liabilities &
23   Equity Income Tax Basis As Of December 2019,” which provides an amount for “Cash in
24   Bank,” but does not identify the bank, does not provide account balances for any time other than
25   December 2019, and does not provide the account number or any other requested information
26   about the account. (Ex. E at 4.)
27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                          8
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 12 of 20




 1          Interrogatory No. 2 seeks relevant information and is proportional to the needs of the
 2   case. The sought-after information about Big Baboon’s bank accounts is needed to garnish the
 3   accounts and to trace Big Baboon’s assets. See Brown, 2017 WL 10409840, at *1 (Rule 69(a)(2)
 4   discovery “presumption should be in favor of full discovery of any matters arguably related to
 5   the [creditor’s] efforts to trace [the debtor’s] assets and otherwise to enforce the judgment”)
 6   (alterations in original; citations omitted). The requested information is also relevant to piercing
 7   Big Baboon’s corporate veil, as it relates to whether Big Baboon is adequately capitalized and
 8   whether Big Baboon’s owner, Charles Wong, treats its assets as his own. See Ennova Research
 9   SRL v. BeeBell Inc., No. 16-CV-05114-KAW, 2019 WL 367268, at *3 (N.D. Cal. Jan. 30, 2019).
10
                    Interrogatory No. 3:
11                  Describe Big Baboon’s balance sheet information as of
                    December 1, 2019, including:
12
                    Assets                          Cost ($)                       Fair Market Value ($)
13                  (1)      Cash
                    (2)      Cash surrender value of insurance
14
                    (3)      intellectual property
15                  (5)      accounts receivable
                    (6)      notes receivable
16                  (7)      merchandise inventory
                    (8)      real estate
17                  (9)      furniture and fixtures
18                  (10)     machinery and equipment
                    (11)     vehicles/automobiles
19                  (12)     stocks, bonds, or other securities
                    (13)     gold
20                  (14)     silver
21                  Liabilities                    Cost ($)                        Fair Market Value ($)
22                  (1)     loans on insurance
                    (2)     accounts payable
23                  (3)     notes payable
                    (4)     mortgages
24                  (5)     accrued real estate taxes
                    (6)     judgments
25                  (7)     reserves
26

27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                             9
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 13 of 20




                    Answer to Interrogatory No. 3:
 1
                    Attorney objection: This interrogatory is unduly burdensome,
 2                  compound and overbroad. Without waiving said objection,
                    Plaintiff offers the following:
 3                  Plaintiff is in the process of obtaining the 2019 year-end financial
                    statements for Big Baboon which will be part of Plaintiff’s
 4                  production of documents in response to Defendant’s request for
                    production of documents dated December 4, 2019.
 5
            Big Baboon’s response to Interrogatory No. 3 is insufficient. The response itself provides
 6
     no substantive information whatsoever. The referenced document production, which totals only
 7
     five pages, provides little more. The only relevant part of the production is a one-page “Big
 8
     Baboon Statement Of Assets Liabilities & Equity Income Tax Basis As Of December 2019,” but
 9
     this document provides information only about Big Baboon’s cash, but not assets (2)-(14) in
10
     SAP’s request or any liabilities other than loans from shareholders. (Ex. E at 4.)
11
            Interrogatory No. 3 seeks relevant information and is proportional to the needs of the
12
     case. The requested information about Big Baboon’s assets and liabilities is needed to identify
13
     how Big Baboon might satisfy the judgment, to trace Big Baboon’s assets, and to determine
14
     whether Big Baboon is under-capitalized or has co-mingled assets with Mr. Wong. See Brown,
15
     2017 WL 10409840, at *1; Ennova Research, 2019 WL 367268, at *3.
16

17                  Interrogatory No. 7:
                    Describe Big Baboon’s investors, including:
18
                    (a)     the individual or entity who made the investment;
19                  (b)     the amount(s) of the investment;
20                  (c)     the method by which the investment(s) was funded (i.e., cash, property,
                            stock, etc.);
21                  (d)     the date of the investment(s); and
                    (e)     the terms of the investment(s).
22
                    Answer to Interrogatory No. 7:
23                  Attorney objection: This interrogatory is compound and overbroad.
24                  Plaintiff further objects that this interrogatory is vague and
                    ambiguous with regards to Defendant’s use of the overly broad
25                  term “investment” and “investors.” Without waiving said
                    objection, Plaintiff offers the following:
26

27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                        10
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 14 of 20




                    (a) Brobeck Phleger Harrison LLP
 1
                    (b) $10.40 (130,000 shares)
 2                  (c) check
                    (d) 11/15/1999
 3                  (e) not known
                    (a) Rich Colosimo
 4                  (b) $2.60 (26,000 shares)
                    (c) personal check
 5
                    (d) not known
 6                  (e) not known

 7          Big Baboon’s response is incomplete because all investors are not disclosed. First, Big

 8   Baboon’s response indicates the total investment in Big Baboon was $13 ($10.40 + $2.60), an

 9   unbelievably low amount. Second, Big Baboon’s response that certain information about these

10   investments is “not known” is unacceptable as Big Baboon should know this basic investor

11   information. Third, Mr. Wong is not listed as an investor even though Big Baboon’s complaint

12   asserts that he is the “owner of all stock” in Big Baboon. (ECF No. 1 at ¶ 22.)

13          Interrogatory No. 7 seeks relevant information and is proportional to the needs of the

14   case. The requested information is needed to determine whether Big Baboon is under-capitalized.

15   See Ennova Research, 2019 WL 367268, at *3.

16                  Interrogatory No. 11:
                    If any officer or director of Big Baboon has traveled internationally
17                  in the past 12 months, identify the following: the name of the
18                  officer or director; his or her position in Big Baboon; each country
                    outside of the United States visited in the past 12 months; the dates
19                  of the trip; the purpose of the trip; and the names and addresses of
                    persons or corporations visited on the trip.
20
                    Answer to Interrogatory No. 11:
21                  Attorney objection: This interrogatory is vague, ambiguous,
22                  compound, overbroad, and not relevant to the issues in this matter.
                    Without waiving said objection, Plaintiff offers the following:
23                  No such information exists.

24          Big Baboon’s response that “[n]o such information exists” is ambiguous, as it is unclear

25   whether the response signals that Big Baboon does not possess information about the travels of

26   its officers or directors or if no such travel has taken place. Further, Big Baboon’s more recent

27   correspondence suggests a third possibility, which is Big Baboon has the information but refuses

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                          11
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 15 of 20




 1   to provide it. (Hamm Decl. Ex. I at 3 (“BBI does not have to provide SAP with . . . ‘whether . . .
 2   any other officers [or] directors have traveled internationally.’”).)
 3          SAP’s interrogatory seeks relevant information and is proportional to the needs of the
 4   case. The requested information is needed to trace Big Baboon’s assets and to determine whether
 5   it has attempted to shelter any internationally. See Brown, 2017 WL 10409840, at *1.
 6
            E.      Big Baboon Must Fully Respond To SAP’s Requests For Production And
 7                  Produce All Responsive Documents and Electronically Stored Information

 8                  Request For Production No. 1:
                    Please produce documents and/or electronically stored information
 9                  sufficient to show the identity of each and every domestic and
                    foreign bank and/or financial institution in which you have an
10                  account or over which you have control, including: the name,
11                  address and telephone number of each; the account number; type
                    of account; and monthly account balance from January 2015 to the
12                  present.

13                  Response to Request For Production No. 1:
                    None. Big Baboon does not own any outside interest in any entity;
14
                    therefore no documents are available.
15          Big Baboon’s response is a non-sequitur. The request is for documents about bank
16   accounts, while Big Baboon responds it has none because it does not own an outside interest in
17   any entity. Moreover, it appears from Big Baboon’s other discovery responses that its response is
18   untrue, as Big Baboon has at least one bank account, and therefore presumably has related
19   documents. Big Baboon stated in response to Interrogatory No. 2, “Plaintiff has only one bank
20   account at The Bank of the West.” Big Baboon should revise its inaccurate and nonsensical
21   response to Request No. 1, and produce all requested documents, including The Bank of the
22   West statements for its account from January 2015 to the present.
23          Request No. 1 seeks relevant documents and electronically stored information and is
24   proportional to the needs of the case. The requested bank account documents are needed to
25   identify how Big Baboon might satisfy the judgment, obtain information about Big Baboon’s
26

27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                      12
              Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 16 of 20




 1   income sources, and determine whether Big Baboon is under-capitalized or has co-mingled
 2   assets. See Brown, 2017 WL 10409840, at *1; Ennova Research, 2019 WL 367268, at *3.
 3
                     Request For Production No. 2:
 4                   Please produce documents and/or electronically stored information
                     sufficient to show the cost and fair market value for all Big
 5                   Baboon’s assets other than cash.
 6                   Response to Request For Production No. 2:
                     Will provide documents from CPA. The 2019 financial will show
 7
                     the accurate bank cash balance as of December 31, 2019. There is
 8                   only one bank account for Big Baboon, the Bank of the West,
                     account number will be provided together with the CPA’s 2019
 9                   financial statement.
10            Big Baboon’s response is a non-sequitur. While the request seeks documents about

11   “assets other than cash,” Big Baboon’s response addresses its cash. Big Baboon should revise its

12   response to this document request and produce all requested documents and electronically stored

13   information.

14            Request No. 2 seeks relevant documents and electronically stored information and is

15   proportional to the needs of the case. The requested documents about assets other than cash are

16   needed to identify how Big Baboon might satisfy the judgment. See Brown, 2017 WL 10409840,

17   at *1.

18                   Request For Production No. 6:
19                   Please produce documents and/or electronically stored information
                     sufficient to show all stocks, bonds, or securities (including, but
20                   not limited to, any interest in money market or other mutual funds)
                     owned by Big Baboon from January 2015 to the present, including:
21                   any documents showing any sales or other transfer of stock; the
                     fair market value of the stock; and the dividends or interest
22                   received in the last year.
23
                     Response to Request For Production No. 6:
24                   None. Big Baboon does not own any outside stock bonds or
                     financial instruments therefore have no documents to produce
25                   responsive to Request No. 6.
26            Big Baboon’s response is incomplete. The request seeks documents about stocks, bonds,

27   and securities it has owned since January 2015, but Big Baboon provides information only about

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                     13
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 17 of 20




 1   the present by phrasing its response in the present tense and not addressing the past. Big Baboon
 2   should revise its response to this document request and produce all requested documents and
 3   electronically stored information.
 4          Request No. 6 seeks relevant documents and electronically stored information and is
 5   proportional to the needs of the case. The requested documents and electronically stored
 6   information about Big Baboon’s assets from 2015 to the present are needed to trace Big
 7   Baboon’s assets, to determine whether Big Baboon has attempted to shelter any assets, and also
 8   about whether it was undercapitalized or if it has co-mingled its assets with Mr. Wong’s assets.
 9   See Brown, 2017 WL 10409840, at *1; Ennova Research, 2019 WL 367268, at *3.
10
                    Request For Production No. 8:
11                  Please produce all financial filings Big Baboon has made to the
                    United States federal government, including the Internal Revenue
12                  Service, from 2015, 2016, 2017, 2018, and 2019.
13                  Response to Request For Production No. 8:
                    Such documents are produced herewith.
14
            Big Baboon’s response is false. Although Big Baboon’s response states that responsive
15
     documents “are produced,” it did not produce any responsive documents. (Ex. E.) Big Baboon
16
     should produce the requested tax returns and all other requested filings.
17

18          Request No. 8 seeks relevant filings and is proportional to the needs of the case. Big

19   Baboon’s tax returns will provide information about Big Baboon’s income, which SAP may be

20   entitled to in order to satisfy the judgment. See Brown, 2017 WL 10409840, at *1.
21
                    Request For Production No. 9:
22                  Please produce all financial filings Big Baboon has made with any
                    state government in the United States from 2015, 2016, 2017,
23                  2018, and 2019.
24
                    Response to Request For Production No. 9:
25                  Such documents are produced herewith. There is only one bank
                    account for Big Baboon, The Bank of the West, account number
26                  will be provided together with the CPA’s 2019 Financial
                    Statement.
27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                      14
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 18 of 20




 1          Big Baboon’s response is false and a non sequitur. Although Big Baboon’s response
 2   states that responsive documents “are produced,” it did not produce any responsive documents.
 3   (Ex. E.) Moreover, while the request seeks state financial filings (such as tax returns), Big
 4   Baboon’s response addresses Big Baboon’s bank account.
 5          Request No. 9 seeks relevant filings and is proportional to the needs of the case. Big
 6
     Baboon’s tax returns will provide information about Big Baboon’s income, which SAP may be
 7
     entitled to in order to satisfy the judgment. See Brown, 2017 WL 10409840, at *1.
 8

 9                  Request For Production No. 12:
                    Please produce all documents and/or electronically stored
10                  information related to any investor of Big Baboon, including, but
                    not limited to documents that would identify the individual or
11                  entity who made the investment, the amount of the investment, the
                    date of the investment, and the type of funding of the investment
12                  (i.e., cash, property, stock, etc.).
13
                    Response to Request For Production No. 12:
14                  Investors, Brobeck Phleger Harrison LLP 130,000 shares at a total
                    of $10.40, on 11/15/99, Mr. Rick Colosimo 26,000 Shares for
15                  $2.60 total. (See BBI Confidential 000001-000002 previously
                    produced).
16
            Big Baboon’s response is incomplete, as it identifies only two investors, who invested a
17
     total of $13. The response does not mention Mr. Wong even though Big Baboon’s complaint
18
     asserts he is the “owner of all stock” in Big Baboon. (ECF No. 1 at ¶ 22.) Big Baboon should
19
     update its response to identify any investor at any time and produce all documents and
20
     electronically stored information about investments into Big Baboon.
21
            Request No. 12 seeks relevant documents and electronically stored information and is
22
     proportional to the needs of the case. The sought-after information is needed to determine
23
     whether Big Baboon is under-capitalized and whether it is dominated by a single shareholder.
24
     See Ennova Research, 2019 WL 367268, at *3.
25

26

27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                      15
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 19 of 20




                    Request For Production No. 14:
 1
                    Please produce all document and/or electronically stored
 2                  information that relate to any financial transaction between Big
                    Baboon and any of its officers or directors, including but not
 3                  limited to any financial transactions between Big Baboon and
                    Charles Wong.
 4
                    Response to Request For Production No. 14:
 5
                    Charles Wong does not have a salary from Big Baboon. There are
 6                  no other employees since 2015, and therefore no payroll records
                    exist responsive to this request.
 7
            Big Baboon’s response is incomplete because the request asks about any financial
 8
     transactions between Big Baboon and its officers or directors, and not just about their salaries.
 9
     The request also is not limited to events taking place “since 2015” and it does not ask about
10
     “employees,” as assumed by Big Baboon’s response. The response also does not mention the two
11
     loans, totaling $120,000, made by Charles Wong to Big Baboon that are described in response to
12
     Interrogatory No. 12, even though these are transactions between Big Baboon and one of its
13
     officers. Nor does the response contain any detail about the other outstanding loans from
14
     shareholders, described in the “Big Baboon Statement Of Assets Liabilities & Equity Income
15
     Tax Basis As Of December 2019,” produced by Big Baboon. (Ex. E at 4.) Big Baboon should
16
     update its response and produce all requested documents.
17
            Request No. 14 seeks relevant documents and electronically stored information and is
18
     proportional to the needs of the case. The sought-after information is needed to determine
19
     whether Big Baboon has attempted to shelter any assets, and also about whether it has co-
20
     mingled its assets with Mr. Wong’s assets. See Brown, 2017 WL 10409840, at *1; Ennova
21
     Research, 2019 WL 367268, at *3.
22

23

24

25

26

27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                          16
            Case 4:17-cv-02082-HSG Document 114 Filed 04/24/20 Page 20 of 20




 1   IV.    CONCLUSION
 2
            For the reasons stated herein, SAP respectfully requests the Court to issue an order
 3
     compelling Big Baboon to fully respond to the discovery requests at issue.
 4

 5
     Dated: April 24, 2020                KLARQUIST SPARKMAN, LLP
 6

 7

 8                                        By: /s/ Klaus H. Hamm
                                             KLAUS H. HAMM (SBN 224905)
 9                                           klaus.hamm@klarquist.com
                                             J. CHRISTOPHER CARRAWAY (pro hac vice)
10                                           chris.carraway@klarquist.com
11                                           KLARQUIST SPARKMAN, LLP
                                             121 S.W. Salmon Street, Suite 1600
12                                           Portland, Oregon 97204
                                             Telephone: (503) 595-5300
13                                           Facsimile: (503) 595-5301
14
                                              Attorneys for Defendants
15                                            SAP AMERICA, INC. and HP INC.
16

17

18

19

20

21

22

23

24

25

26

27

28
     DEFENDANT SAP’S NOTICE OF MOTION
     AND MOTION TO COMPEL
     Case No. 4:17-cv-02082-HSG                                                                    17
